9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy C. JOYNER, Plaintiff-Appellant,v.MAYOR AND CITY OF BALTIMORE;  The Baltimore Teacher's Union,Defendants-Appellees,andBaltimore Public School System;  Joseph Smith, President ofthe Board;  Patsy B. Blackshear, Dr.;  Chester F. Preyar,Dr.; Willie Foster, Ms.;  Brenda Conley;  Willie Kimbrow,Mr.;  Raymond Banks; Ken Kuyawa;  Jaquelyn King;  DorothyJudy;  Gary Ambridge; Harold Sanders; Irene Dandridge;Ruben Ashe;  Lombard Middle School; Lillie Patterson;Jackie Merchant, Mrs.;  Office of Occupational Medicine andSafety;  Richard Lafata, Attorney;  Linda Thompson, Dr.;Rose Sessoms, Dr.;  Erma Perry;  Cindy Wood; Herring RunMiddle School;  Leon Tillett;  June Kinnear;  ElnoraGalbreath; Pimlico Elementary School; Shirley Jones, Defendants.
No. 93-1647.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-1634-HAR)
Dorothy C. Joyner, Appellant Pro Se.
Joanne Evans-Anderson, Baltimore City Department of Law, Baltimore, Maryland;  Joel Allen Smith, Kahn, Smith & Collins, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Dorothy C. Joyner appeals the district court's order denying her motion to reopen her case in which she asserted an employment discrimination action.  The case was dismissed without prejudice on December 18, 1992;  Joyner filed her motion on April 21, 1993.  The district judge construed Joyner's motion as a Fed.  R. Civ. P. 59(e) motion.


2
While we find that Joyner's motion should be construed as a motion to reconsider under Fed.  R. Civ. P. 60(b), the information Joyner presented in support of her motion does not change the facts or law on which the district court based its dismissal.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  Finding no abuse of discretion, we affirm the district court's denial of Joyner's motion.  Because there are no complex or substantial issues presented in this appeal, we deny Joyner's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED